                                           IN THE UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF ARKANSAS
                                                    PINE BLUFF DIVISION

DEVONTAE MARQUEZ RIVERS                                                                        PETITIONER
ADC # 153025

V.                                                    CASE NO. 5:18-CV-00287-SWW-JTK


WENDY KELLEY, Director
Arkansas Department of Correction                                                            RESPONDENT
                                                                 ORDER

              The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.                                 After careful review of the findings and

recommendations and the timely objections thereto, as well as a de novo review of the

record, the Court concludes that the findings and recommendations should be, and are

hereby, approved and adopted as this Court’s findings in all respects in their entirety.

              In his objections, Rivers argues that the Magistrate Judge erred in finding this a

successive petition for which he must obtain Eighth Circuit approval to file because the

judgment dismissing his prior petition, Rivers v. Kelley, No. 5:14-cv-00266, stated that the

dismissal of his petition was without prejudice. Rivers argues he thus has a right to file

this petition as if the prior petition had never been filed.1 In support of this argument,

Rivers cites Glaus v. Anderson, 408 F.3d 382, 385-86 (7th Cir. 2005), which noted that in

the usual case, when a case is dismissed without prejudice, the plaintiff is free to re-file the



                                                            
1
  It appears the judgment in No. 5:14‐cv‐00266 should have stated that the dismissal of Rivers’ petition was “with 
prejudice” as the Proposed Findings and Recommended Disposition that the Court adopted stated that very thing.  
case. There is an exception, however, “if there is no amendment [a plaintiff] could

reasonably be expected to offer to save the complaint, or if a new suit would be barred by

the statute of limitations.” Id. at 386 (citation and internal quotation marks omitted).

Rivers’ petition in No. 5:14-cv-00266 was dismissed as time-barred, and the Magistrate

Judge in this case, as an alternative ground for dismissal, found that Rivers’ petition is

time-barred. Accordingly, the rule in the usual case that a plaintiff may re-file a case that

was dismissed without prejudice is not here applicable.

       Judgment dismissing this petition will be entered accordingly. A certificate of

appealability will not issue because Rivers has not made a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2).


              IT IS SO ORDERED this 28th day of November, 2018.

                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE




                                             2 
 
